IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JAMIEL JOHNSON,                  :        No. 95 MAP 2013
                                 :
                Appellant        :        Appeal from the Order of the
                                 :        Commonwealth Court dismissing the
                                 :        Petition for Review at No. 441 MD 2012
          v.                     :        dated July 10, 2013
                                 :
                                 :
JOHN E. WETZEL, SECRETARY OF PA. :
DEPARTMENT OF CORRECTIONS,       :
                                 :
                Appellee         :
                                 :
                                 :
                                 :


                                     ORDER


PER CURIAM                                         DECIDED: August 19, 2014
      AND NOW, this 19th day of August, 2014, the Order of the Commonwealth Court is

AFFIRMED. The Application for Relief and Application for Leave to Amend Appellant’s

Brief are DENIED.